Citation Nr: 0738357	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right foot bunionectomy.

2.  Entitlement to an initial compensable rating for 
residuals of a left elbow avulsion fracture, status post 
arthroscopic debridement.

3.  Entitlement to an initial compensable rating for a scar 
on the dorsum of the right first toe.

4.  Entitlement to an initial compensable rating for a left 
elbow scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to October 
2002.  This case is before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for residuals of a right foot bunionectomy 
(rated 10 percent), residuals of a left elbow fracture (rated 
noncompensable), a left elbow scar (rated noncompensable), 
and a scar on the dorsum of the right first toe (rated 
noncompensable).

While the veteran indicated on his March 2004 VA Form 9 that 
he wished to appear for a BVA hearing, and a hearing was 
scheduled in September 2005, the veteran failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.

These matters were before the Board in November 2006 and were 
then remanded for further development.

In his March 2004 VA Form 9, the veteran appears to raise 
issues involving his right and left shoulders.  By way of the 
October 2002 decision, the RO had denied service connection 
for a right shoulder disorder and granted service connection 
(with a noncompensable rating) for a left shoulder disorder.  
These issues have not been addressed by the agency of 
original jurisdiction since the veteran again raised them in 
March 2004.  To the extent the veteran wishes to bring claims 
involving the shoulders, these matters are referred to the RO 
for appropriate action.

The issues of entitlement to an initial compensable rating 
for a scar on the dorsum of the right first toe and 
entitlement to an initial compensable rating for a left elbow 
scar are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's bunionectomy residuals do not more closely 
approximate moderately severe foot injury than moderate foot 
injury.

2.  Even considering pain, weakness, excess fatigability, 
incoordination, or any other such factors, left forearm 
flexion is not limited to 100 degrees, and there is no 
limitation of left forearm pronation, supination, or 
extension.

3.  There is no malunion or other such impairment of either 
the left radius or the left ulna.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a right foot bunionectomy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2007).

2.  The criteria for an initial compensable rating for 
residuals of a left elbow avulsion fracture, status post 
arthroscopic debridement, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5206, 5207, 5211, 5212, 5213 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  Also, during the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
disability rating and effective date of the award.

A November 2006 letter to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the types of evidence 
necessary to establish a disability rating and effective 
date, and the division of responsibility between the veteran 
and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in November 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in June 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
compensation and pension examination, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Increased Initial Ratings

The veteran argues that he is entitled to an initial rating 
in excess of 10 percent for residuals of a right foot 
bunionectomy, and an initial compensable rating for residuals 
of a left elbow avulsion fracture, status post arthroscopic 
debridement.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A. Residuals of a right foot bunionectomy

The veteran's right foot bunionectomy residuals are currently 
rated under Diagnostic Code (DC) 5280.  Under DC 5280, severe 
unilateral hallux valgus warrants a 10 percent rating if the 
extent of the disability is equivalent to amputation of the 
great toe.  A 10 percent rating is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

The Board also notes the criteria of 5284, for functional 
loss of the foot due to injury.  Under DC 5284, moderate foot 
injury warrants a 10 percent evaluation, moderately severe 
foot injury warrants a 20 percent evaluation, severe foot 
injury warrants a 30 percent evaluation, and actual loss of 
use of the foot warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5284.

In the instant case, the veteran was provided a VA 
examination in June 2002.  On examination of the right foot, 
the following was noted: there was full range of motion of 
the toes, except for the great toe, which the veteran could 
dorsiflex 10 degrees and plantar flex 10 degrees; gait, 
stance, and coordination were normal; and x-rays showed 
surgery of the first metatarsal.  The veteran was diagnosed 
as having status post-operation bunionectomy, distal first 
metatarsal, right foot, without residuals.

March 2003 VA medical treatment records indicate complaints 
of right foot pain.

After reviewing the record, the Board finds that the 
veteran's right foot bunionectomy residuals do not more 
closely approximate the criteria for a 20 percent disability 
rating under any relevant diagnostic code than those for a 10 
percent disability rating.

The veteran receives the maximum disability rating available 
under DC 5280, and therefore is not entitled to a higher 
disability rating under that code.

Also, while noting the veteran's complaints of foot pain and 
his decreased flexion of the first metatarsal, the Board does 
not find that the veteran's bunionectomy residuals more 
closely approximate moderately severe foot injury than 
moderate foot injury.  On June 2002 VA examination, except 
for the great toe on the right, there was full range of 
motion of the toes.  Also, gait, stance, and coordination 
were normal, and the VA examiner diagnosed the veteran as 
having no residuals of his bunionectomy of the distal first 
metatarsal right foot.  Furthermore, there is no functional 
impairment of the right foot noted, either on June 2002 VA 
examination or otherwise in the medical record, that could be 
characterized as moderately severe.

In light of the medical evidence of record, the Board finds 
that the veteran's rating of 10 percent under DC 5280, which 
contemplates a level of disability equivalent to either 
amputation of the great toe or resection of the metatarsal 
head, is appropriate, and that the veteran's right foot 
disability is more appropriately characterized as 
"moderate" rather than "moderately severe".  Accordingly, 
a disability rating in excess of 10 percent for right foot 
bunionectomy residuals is not warranted.  As the severity of 
the right foot disability does not appear to have varied 
since the effective date of service connection, staged 
ratings are not warranted.  See Fenderson, supra.  


B.  Left elbow avulsion fracture, status post arthroscopic 
debridement

The veteran's left elbow avulsion fracture, status post 
arthroscopic debridement, is rated under DC 5206 for 
limitation of forearm flexion.  The record reflects that the 
veteran is right-hand dominant.

Under DC 5206, limitation of flexion of either the major or 
minor forearm to 110 degrees warrants a 0 percent rating; 
limitation of flexion of either forearm to 100 degrees 
warrants a 10 percent rating; limitation of flexion of either 
forearm to 90 degrees warrants a 20 percent rating; 
limitation of flexion of the minor forearm to 55 degrees 
warrants a 30 percent rating; and limitation of flexion of 
the minor forearm to 45 degrees warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of either the major or 
minor forearm to 45 degrees warrants a 10 percent rating; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent rating; limitation of extension of the 
minor forearm to 100 degrees warrants a 30 percent rating; 
and limitation of extension of the minor forearm to 110 
degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 
5207.

Under DC 5213, limitation of supination to 30 degrees or less 
warrants a 10 percent rating, and pronation lost beyond the 
last quarter of the arc, where the hand does not approach 
full pronation, warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, DC 5213.

In instant case, on June 2002 VA examination of the veteran's 
left elbow, the following was noted: elbow joint was normal 
in appearance, with no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness; range 
of motion was normal, without pain, with no tenderness over 
the lateral epicondyles on palpation; flexion was 0 degrees 
to 145 degrees; supination was 0 degrees to 85 degrees; 
pronation was 0 degrees to 80 degrees; and range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination.  The veteran was diagnosed 
as having status post-operation left elbow injury without 
current residuals found on examination.

March 2003 VA medical treatment notes indicate the veteran 
complained of left elbow pain with movement, and that he was 
diagnosed as having limited flexion of the forearm.

After reviewing the record, the Board finds that the 
veteran's left elbow condition does not more closely 
approximate the criteria for a 10 percent disability rating 
under any relevant diagnostic code than those for a 0 percent 
disability rating.

On June 2002 VA examination of the left elbow, range of 
motion was found to be perfectly normal, with no additional 
limitation due to pain or other such factors, and no other 
problems found on examination.  The veteran was then 
diagnosed as having no current residuals of his left elbow 
operation.  Such findings are the only objective range of 
motion findings of record.

The Board notes the veteran's complaints of left elbow pain 
on use, and the March 2003 assessment of limited flexion of 
the forearm in the VA medical treatment notes.  However, 
there is no indication of any measurements or objective 
findings of limitation of forearm motion in the March 2003 VA 
medical treatment notes to support a diagnosis of limitation 
of left forearm flexion, and such diagnosis appears to have 
been based solely on the veteran's subjective complaints.  
Also, the Board notes that even if some degree of limitation 
of flexion exists, due to pain or otherwise, a compensable 
disability rating under DC 5260 is only available for 
limitation of motion to 100 degrees.  There is no indication 
in the record of such a degree of flexion impairment, even 
considering pain, weakness, excess fatigability, 
incoordination, or any other such factors.  The Board also 
notes that there is no indication in the medical record of 
limitation of pronation, supination, or extension.

The Board has also considered disability ratings under DC 
5211 and DC 5212.  However, compensable disability ratings 
under these diagnostic codes are not appropriate, as the 
record does not reflect malunion or other such impairment of 
either the left radius or the left ulna.  See 38 C.F.R. 
§ 4.71a, DCs 5211, 5212.

Accordingly an initial compensable rating for residuals of a 
left elbow avulsion fracture, status post arthroscopic 
debridement, is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right foot bunionectomy is denied.

2.  Entitlement to an initial compensable rating for 
residuals of a left elbow avulsion fracture, status post 
arthroscopic debridement, is denied.


REMAND

The issues of entitlement to an initial compensable rating 
for a scar on the dorsum of the right first toe and 
entitlement to an initial compensable rating for a left elbow 
scar must be remanded for a VA examination, in order to 
determine the extent of disability due to such scars.  Such 
scars were noted on June 2002 VA examination.  However, no 
assessment of the level of disability caused by such scars 
was contained in the June 2002 VA examination report.  In 
this regard, in his March 2004 substantive appeal, the 
veteran indicated that the scar on his right foot was painful 
to touch.

Thus, the veteran should be scheduled for a VA examination in 
order to determine the extent of disability caused by his 
scars of the dorsum of the right first toe and left elbow.

Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the veteran a VA 
examination by an examiner with the 
appropriate expertise in order to 
determine the nature and degree of his 
scars of the dorsum of the right first 
toe and left elbow.  The claims file 
and a separate copy of this remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  
Specifically, for each such scar, the 
examiner should express an opinion as 
to whether the scar is: (1) associated 
with underlying soft tissue damage; (2) 
painful on examination; or (3) 
unstable, with frequent loss of 
covering of the skin over the scar.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


